Citation Nr: 1020335	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary stricture.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for penis deformity.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

 Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans Appeals 
(Board) on a September 2004 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2008, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  In December 2008 and 
July 2009, the claim was remanded for further development.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for penis deformity being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the additional urinary stricture disability that 
followed the Veteran's catheterization was caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  

2.  The competent medical evidence of record does show that 
the additional urinary stricture disability that followed the 
Veteran's catheterization was due to an event not reasonably 
foreseeable.  

	
CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
disability for urinary stricture under the provisions of 38 
U.S.C.A. § 1151 have been met. 38 U.S.C.A. § 1151 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting.  Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

A letter was mailed to the Veteran in July 2004.  VA notified 
him of the information and evidence needed to substantiate 
and complete a claim.  This notice discussed the matter 
generally, and specifically addressed the claimed issue, 
including notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  That letter specifically advised the 
Veteran of the evidence needed to establish a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA treatment records, statements from the 
Veteran and his spouse, a February 2009 VA medical opinion, 
and a February 2010 addendum to the February 2009 VA medical 
opinion were submitted in support of the claim.  

Although the Veteran has indicated that he has additional 
private medical evidence to submit in connection with the 
claim, in this case, the Board is granting the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran maintains that he warrants compensation under the 
provisions of 38 U.S.C.A. § 1151 for urinary stricture and 
penis deformity due to catheterization provided in 2004 by 
VA.  He claims that during the catheterization, the nurse 
injured his penis and he has had painful stricture and penis 
deformity since that time.  

Based on the foregoing, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 is 
warranted for aggravation of a urinary stricture during VA 
catheterization in 2004.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.  

To be awarded compensation under 38 U.S.C.A. § 1151, the 
Veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  
38 U.S.C.A. § 1151.  

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).  

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).  

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  

In January 2004, the Veteran was seen with complaints of 
urine retention after his Venlaxafine was doubled two weeks 
earlier.  He complained of constant pain and an inability to 
void.  He stated the condition was urgent.  A Foley catheter 
was placed for two days, urine instructions were reviewed, 
the Veteran verbalized understanding, and he was instructed 
to stop psychotropic medication and follow-up with the mental 
health clinic.  Two days later, he returned to have the Foley 
catheter removed.  The catheter was removed and he was 
instructed to drink water, and remain at the clinic until he 
was able to urinate.  Later, he urinated sufficient amounts, 
his urine was clear, there was no burning with urination and 
he was discharged home.  He was instructed to follow-up with 
his primary care provider.  He was seen later that month with 
pain and he stated that he was also having trouble with 
curvature of the penis on erection, which he believed started 
after he took the psychotropic medication.  He was told by 
the examiner that this was not possible and that he would 
make a referral to the urology clinic.  
`
In February 2004, the Veteran was seen in the VA urology 
clinic.  He presented with a history of a recent episode of 
urinary retention requiring catheterization for two days.  
After the removal of the catheter, he was able to void but 
developed a small stream and had to force his urine out.  The 
stream stayed very small and deflected to the side when he 
first started to void, then straightened out as voiding 
continued.  However, the stream remained small.  He also had 
curvature of the penis with erections.  Physical examination 
revealed the penis was grossly normal in appearance; urethral 
meatus was fairly small; and fibrous tissue plaque palpable 
in dorsal midline of penis consistent with Peyronie's plaque.  
The impression was Peyronie's disease and cystoscopic 
examination with urethral dilation.  He was prescribed daily 
Vitamin E and scheduled for a cystoscopic examination with 
urethral dilation.  

In April 2004, he was seen by VA complaining of pain in his 
penis, especially when voiding.  He related that a catheter 
was removed two weeks prior.  He had no fever, burning, or 
odor to his urine.  It was reported that he had a history of 
developing urinary retention several moths ago which he 
attributed to psychotropic drugs.  He had an indwelling 
catheter for two days and after its removal, he developed a 
small stream with very little force.  He returned to have a 
cystoscopic examination to determine the reason for the small 
stream.  The Veteran gave his informed consent, and a 
cystoscopic examination and urethral dilation were performed.  
He returned for a follow-up three weeks later, and the 
Veteran stated that he was voiding "OK" but there was 
restriction of the stream.  The results of his examination 
showed that there was a significant stricture, but also an 
enlarged prostate which was contributing to his voiding 
stream obstruction.  He was started on a trial of Terazosin 
to see if it would improve the stream.  The examiner stated 
that he would probably need additional urethral meatal 
dilations in the future and may need a urethral meatomy.  The 
diagnostic impression was urethral stricture and prostatic 
hypertrophy.  

In May 2004, the Veteran was seen in the urology clinic for a 
follow-up.  He stated that his voiding stream remained good 
and he was undecided if the Terazosin contributed to the 
improvement.  He stated that after the dilation, his stream 
considerably improved and remained improved.  However, he had 
noted a little slowing of the force of the stream in the past 
several days.  The examiner stated that the urethral meatal 
stricture was developing again and the Veteran may need a 
repeat dilation.  The impression was urethral meatal 
stricture and prostatic hypertrophy.  He was instructed to 
call in two weeks and report progress and probable repeat 
urethral dilation or urethral meatotomy.  

In March 2005, an addendum was made to the Veteran's record 
by his VA urology examiner.  He indicated that the Veteran 
had questions whether or not the urethral stricture he 
developed could have been due to his catheterization, 
performed when he developed urinary retention.  He stated 
that he had no restriction to his stream prior to the 
catheterization.  The examiner stated that in his opinion, 
the stricture he developed could have been due to the trauma 
of the catheterization.  

In November 2005, the Veteran was seen for an unrelated 
condition.  He stated at that time that the Terazosin he was 
prescribed made no difference in his urine flow and he wished 
to discontinue it.  

In March 2006, the Veteran submitted a statement in 
connection with his claim.  The Veteran's statement indicated 
that the trauma of his January 2004 catheterization caused 
extreme difficulty urinating and extremely curved crooked 
erections.  He also stated that in February 2004, he was 
diagnosed with urethral stricture and Peyronie's disease.  

In April 2006, a statement from the Veteran's spouse was 
received by VA in support of the Veteran's claim.  She stated 
that she took her husband to the VA facility in Muskogee, 
Oklahoma in January 2004 after he experienced difficulty 
urinating.  She related that he was catheterized to drain his 
bladder and that the procedure was difficult because the 
nurse had trouble inserting the catheter.  After the catheter 
and after over 30 years of marriage, she stated that the 
Veteran's erections became so distorted that sexual relations 
were no longer possible.  

In April 2006, the Veteran was seen for a VA urology 
consultation.  The examiner stated that the Veteran stated 
that he did not have Peyronie's disease until he took Zoloft 
in 2003 and had some penile curvature on erection in 2003.  
The examiner stated that he agreed with the Veteran's 
urologist and that he knew of no connection between Zoloft 
and the onset of Peyronie's disease.  After a review of the 
Veteran's history, he stated that he would schedule a scrotal 
ultrasound and follow-up after that procedure.  

The Veteran submitted online internet articles to VA in 
support of his claim.  These articles were related to the 
etiology of urinary stricture and Peyronie's disease.  

The Veteran testified at a videoconference hearing before the 
undersigned AVLJ in  September 2008.  He related that he had 
obstructive voiding with urinary frequency and urgency caused 
by the placement of a catheter by VA.  He related that he had 
been told by healthcare professionals that the 
catheterization was what contributed to his problems.  He 
related that the problems that resulted from the 
catheterization had been urinary frequency problems, urinary 
tract infections, and the inability to stand and urinate 
because he was unable to hold his urine.  He also testified 
that it was his opinion that his Peyronie's disease was 
caused by the catheterization because he had increased 
curvature of the penis after the catheterization took place.  
He stated that he was unable to get any physician to state 
that the Peyronie's disease was caused by the 
catheterization, but he did not have the condition as 
severely as he presently did until after the catheterization. 

The Veteran underwent a VA examination in February 2009.  the 
Veteran's history indicated that he was treated with Effexor 
for depression and after taking the medication for a few 
months, he developed acute urinary retention.  Prior to that 
time, he denied any difficulty voiding or noticing any 
slowing of his urinary stream or deviation of his stream.  A 
catheterization was performed at the time and the record 
indicated that urine was drained from the bladder.  There was 
no mention in the medical records of difficulty with the 
catheterization, but the Veteran stated that it was very 
difficult for the nurse to insert the catheter into his 
bladder and it took her a considerable amount of time to 
inset it before it was finally able to be passed.  He related 
a considerable amount of discomfort and stated he was about 
to request that she terminate the procedure due to 
discomfort.  The description was that the stricture was near 
the very distal end of the penis.  The Veteran mentioned that 
he felt like the nurse caused angulation of his penis with 
the insertion of the catheter.  The catheter was left in 
place for two days, removed, and he voided excellently after 
its removal.  A short time later, he began to have slowing 
and spraying of his urinary stream.  The chart reflected that 
there was a slowing of the stream and he later underwent a 
cystoscopic evaluation and urethral dilation.  The post 
operative report indicated that he had significant stricture 
in the fossa navicularis of the urethra.  There were no other 
strictures noted in the urethra, but there was some prostatic 
enlargement.  This was performed in April 2004, and in May 
2004, indications were that the stream had significantly 
improved.  Subsequent to that time, the stream slowed down 
and he still had deviation to the stream to the point that he 
usually sat down to void.  The Veteran stated that after 
about a month or two after starting antidepressant 
medication, he began to have a variety of complaints to 
include back pain and what he felt was some curvature of his 
penis when he had a full erection.  The curvature of the 
penis was not associated with pain.  He stated that after the 
catheterization, he had more curvature of the penis and since 
that time, he had been unable to engage in sexual intercourse 
due to the curvature of the penis.  His urologist did palpate 
the penis and it felt like typical Peyronie's plaque at the 
base of the penis.  The Veteran related that he continued to 
have curvature of the penis which had not improved since 
2004.  The examiner stated that it was his impression that it 
was as likely as not that the urethral stricture disease was 
aggravated by catheterization.  He did not find any evidence 
to indicate carelessness, neglect, or improper care of the 
Veteran.  The examiner stated that the most likely scenario 
was that he did have a narrowing of the fossa navicularis, 
which was aggravated by the placement of the Foley catheter.  
However, with 800 to 1000 cc in the bladder and the amount of 
discomfort that he related he had, it was proper to leave a 
catheter in for two days following the procedure, and again 
the examiner did not find any fault in the care that was 
administered to the Veteran.  He stated that it was likely 
that the stricture was most likely aggravated by placement of 
the catheter.  The examiner went on to further indicate, that 
Peyronie's disease was of a very specific nature.  In his 
opinion, even though the literature indicated that 
catheterization at times could cause Peyronie's disease, it 
was hard for him to feel that this was the likely scenario.  
The Peyronie's plaque was at the very proximal part of the 
penis next to the abdomen on the top part of the penis.  The 
urethra was at the bottom of the penis , the very distal and 
where the stricture was located.  The examiner did not 
believe that the catheterization would have caused or 
aggravated the Peyronie's disease.  Additionally, according 
to the examiner, there was evidence of Peyronie's disease 
prior to the catheterization and he did not believe that the 
catheterization caused or aggravated that condition.  

Pursuant to the Board's July 2009 remand, the VA examiner 
that performed the February 2009 examination submitted a 
February 2010 addendum to the examination report.  The 
examiner stated that the aggravation that was caused by the 
urethral catheterization to the stricture would not have been 
foreseeable.  There would be no way, by history or physical 
examination, to determine that there was a stricture in the 
urethra.  The Veteran presented with urinary retention and 
had a markedly distended bladder.  Catheterization, according 
to the examiner, would have been required, but the presence 
of the stricture would not be indicated by any history or 
physical.  The stricture was noted to be in the fossa 
navicularis, which was the narrowest portion of the urethra.  
If there was going to be some resistance to the passage of a 
catheter, it would not unexpectedly be in this area.  The 
examiner stated that there was not any way for the person 
performing the catheterization to have known that a stricture 
may have existed.  

In this case, more than one VA examiner has indicated that 
the Veteran's urethra stricture was caused or aggravated by 
the catheterization performed in 2004.  Of most import is the 
February 2009 VA medical opinion and the 2010 VA medical 
opinion addendum which indicated, in pertinent part, that 
although the catheterization was necessary, it aggravated the 
urethra stricture.  The examiner further opined that the 
there was no indication of carelessness, neglect, or improper 
care on the part of VA, but he did opine that the 
catheterization aggravating the stricture would not have been 
foreseeable by history or psychical examination because the 
stricture was located in the narrowest portion of the 
urethra, and if there was to be any resistance to the passage 
of a catheter, it would not unexpectedly have been in this 
area.  He further opined that there was no way for a person 
performing a catheterization to know that a stricture would 
have existed in that area.  As a result, the aggravation of 
the stricture by the catheterization was an event not 
reasonably foreseeable, and therefore, compensation under the 
provisions of 38 U.S.C.A. § 1151 for urinary stricture is 
warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for urinary stricture is granted.  


REMAND

The Veteran continues to raise the issue of entitlement to 
the provisions of 38 U.S.C.A. § 1151 for penis deformity, or 
Peyronie's disease.  Specifically, a letter dated in 
August 2009 was sent to VA by the Veteran, indicating, in 
pertinent part, that he had been attempting to secure an 
appointment with a private urologist to review his records 
and provide him an opinion.  He stated that he was scheduled 
for an appointment with a T.B., MD in October 2009.  He asked 
that those records be reviewed in connection with the claim.  
Those records have not been associated with the claims 
folder.  Those records should be obtained and reviewed prior 
to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release 
of information from the Veteran, the 
AMC/RO should obtain medical records from 
Dr. T.B., private urologist, located at 
6585 South Yale, Suite 640, Tulsa, 
Oklahoma 74136, and associate those 
urology records, if any, with the claims 
folder.  

2.  Thereafter, the AMC/RO will 
readjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for penis deformity.   
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


